Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           It is ambiguous as to whether the “at least one additive” is meant to be a combination of the 4 materials recited in claim 7 or whether each of the 4 materials are alternatives since the terms “and” or “or” are not recited.
           Applicants are warned not to amend claim 7 such that all 4 materials are required to be present without otherwise amending the scope of claim 7 since claim 7 will then be a duplicate of claim 13.See MPEP 7.06.03(k).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 11 and 12 are   rejected under 35 U.S.C. 102(a1) as being anticipated by Jang et al (US 20130116353).
           Run 4 in Table 1 discloses  a composition containing 75 parts of polypropylene , 5 parts of glass bubbles, and 10 parts of glass fibers and 5 parts each of blowing agent and ash as in applicants additive. The characteristics of claim 12 are assumed inherent since characteristics are the result of the materials present and applicants’ materials are identical to those of the reference.

Claims 2, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, cited and for the reasons set out above.
           Jang does not particularly point toward compositions as in claim 2 containing wollastonite or antioxidants as in claim 10  but does disclose wollastonite as filler at paragraph 26 and discloses antioxidants at paragraph 38. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.




Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, cited and for the reasons set out above in view of Nakajima et al. (US 20100298456).
Jang does not disclose compositions containing magnesium oxysulfate. However, Nakajima discloses that magnesium oxysulfate filler has the advantage of low density at paragraph 57. Hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add magnesium oxysulfate to the composition of the primary reference in order to decrease weight of the composition absent any showing of surprising or unexpected results.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ka (US 20070191530).
Ka disclose composition “A-2” and “A-3” containing polypropylene, talc as in applicants structural filler, glass bubbles and rubber additive in applicants amounts. The characteristics of claim 12 are assumed inherent since characteristics are the result of the materials present and applicants’ materials are identical to those of the reference.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a2) as being anticipated by Dix et al. (US 20180371210).
Dix in example “IE2” in Table 1 discloses compositions containing 66.5% PP, 28% glass fibers as in applicants’ filler, 4% glass bubbles and 1.5% coupling agent “PMP” as in applicants’ additive.


Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 20180371210) in view of Nakajima et al. (US 20100298456).
Dix does not disclose addition of magnesium oxysulfate. However, Nakajima discloses that magnesium oxysulfate filler has the advantage of low density at paragraph 57 and that it can be added in applicants’ amounts as a filler (abstract). Also while Dix does not particularly point to applicants’ polypropylene amounts, Dix discloses use as much as 85% polypropylene at paragraph 29. Hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add magnesium oxysulfate to the composition of the primary reference in order to decrease weight of the composition absent any showing of surprising or unexpected results. While the reference doesn’t particularly point to the applicants polypropylene concentrations, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 20180371210) in view of Kochem et al. (US 20090011183).
Paragraph 34 of Dix discloses that titanium dioxide may be added as pigment at paragraph 34 but discloses no amounts thereof. The secondary reference discloses a polypropylene layer which may contain 2% titanium dioxide colorant. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use .

Claim 1, 2, 5, 7, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeishi et al. (US 20140088244) in view of German Jr. et al (US 20170305124).
Table 3 of the reference discloses compositions with 85% PP and hollow glass micropsheres. Note paragraph 46 for addition of as little as 5% of the glass microspheres and in paragraph 47 discloses additionally the addition of wollastonite at a level of 50% or less minus the amount of microspheres. Note paragraph 51 for automotive part production as in claim 9. The primary reference does not disclose an antioxidant and otherwise does not particularly point to applicants’ composition. However, the secondary reference discloses addition of applicants amounts of antioxidant at paragraph 55. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add antioxidant to the primary reference composition as taught by the secondary reference in order to provide a more stable product absent any showing of surprising or unexpected results. While the reference doesn’t particularly point to the applicants composition even aside from lack of antioxidant, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

The prior art does not teach or suggest the combination of amounts of materials of claims 13-20 and these claims are therefore allowed.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-19-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765